Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
29, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00117-CR
                                 NO. 14-22-00118-CR
                                 NO. 14-22-00119-CR
                                 NO. 14-22-00120-CR
                                 NO. 14-22-00121-CR


                       IN RE DANIEL HOSKINS, Relator


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                           178th District Court
                           Harris County, Texas
   Trial Court Cause Nos. 1618216, 1628507, 1628513, 1628514 & 1705847

                          MEMORANDUM OPINION

      On February 24, 2022, relator Daniel Hoskins filed petitions for writs of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petitions, relator asks this court to compel the Honorable Kelli Johnson,
presiding judge of the 178th District Court of Harris County, to hold a hearing and
grant his motion for discovery and inspection of evidence.

      Relator is represented by counsel. A defendant is not entitled to hybrid
representation, and, as a consequence, a trial court is free to disregard any pro se
motions presented by a defendant who is represented by counsel. Jenkins v. State,
592 S.W.3d 894, 902 n.47 (Tex. Crim. App. 2018). Moreover, in the absence of a
right to hybrid representation, relator’s pro se petitions for writs of mandamus
present nothing for this court’s review. See Patrick v. State, 906 S.W.3d 481, 498
(Tex. Crim. App. 1995); Turner v. State, 805 S.W.2d 423, 425 n.1 (Tex. Crim. App.
1991).

      Relator has failed to establish that he is entitled to mandamus relief.
Accordingly, we deny relator’s petitions for writs of mandamus.


                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2